Citation Nr: 1302520	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a dental condition characterized by jaw pain, bruxism and headaches. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to service connection for dental condition with jaw pain. 

In May 2011, the case was remanded to obtain private dental records and to provide the Veteran with an examination.

In the May 2011 remand, the claim of entitlement to service connection for a dental condition characterized by jaw pain, bruxism, and headaches for treatment purposes was referred to the agency of original jurisdiction (AOJ) for adjudication or to be referred to the VA Medical Center (VAMC) for adjudication.  This action has not been completed.  As a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment, the RO must separately adjudicate the issue for outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Further, the Veteran specifically stated that all his teeth need to be capped as part of his claim.  As such, the issue of entitlement to service connection for a dental condition characterized by jaw pain, bruxism, and headaches for treatment purposes must again be referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's May 2011 remand instructed that the RO schedule the Veteran for a VA examination to determine the current nature and etiology of his reported symptoms, to include jaw pain, bruxism, and headaches.  The Veteran was afforded a VA examination in July 2011, with an addendum dated in October 2011.  The initial report noted the Veteran's report of dental extractions, now grinding teeth and jaw pain associated with headaches.  The diagnosis was migraine headaches due to myofascial dysfunction.  The examiner did not provide an opinion as to whether the myofascial dysfunction was related to service.  In the October 2011 addendum, the examiner restated an opinion offered by the Veteran's private dentist who stated that the Veteran's migraines and jaw pain are due to grinding his teeth which is due to various stresses.  Therefore, this examiner concluded that it was less likely than not that the migraine headaches, associated with jaw pain, were due to any events that occurred during or were related to military service.  

This examination is inadequate because the examiner did not explain the significance of the initial diagnosis of migraine headaches due to myofascial dysfunction or offer any rationale for the October 2011 opinion.  The report notes "[r]ationale included in opinion," but the only other part of the opinion is the restatement of the private dentist's statement.  The "rationale" for the examiner's opinion cannot be the private dentist's opinion.  A VA medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the claim must be remanded for a clarifying opinion. 

The record includes diagnoses of bruxism with jaw pain and headaches associated with myofascial dysfunction.  As noted in the prior remand, bruxism and jaw pain are often associated with temporomandibular joint (TMJ) disorder.  On remand, the examiner should clarify the diagnosis and the AMC/RO should whether service connection is warranted for TMJ or headaches.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Further, the Veteran indicated he received treatment from the VA Medical Center (VAMC) in West Haven, Connecticut.  As VA medical records are constructively of record and must be obtained, the RO should obtain such records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA treatment records not on file from the appropriate facilities, including the West Haven VAMC. 

2.  After completion of the foregoing, refer the Veteran's claims folder to the July 2011 VA examiner or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion.

Based on a review of the record, the examiner should address the following:

(a)  Indicate whether the Veteran has a current diagnosed disorder involving his complaints of jaw pain, bruxism, and headaches, to include TMJ.

(b)  For any currently diagnosed disorder, is at least as likely as not (50 percent or greater probability) that the condition was incurred during active duty service, or is otherwise causally related to his active duty service, to include dental treatment received during active duty service.

In answering the questions, the examiner should address the significance of the July 2011 diagnosis of myofascial dysfunction.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



